This cause is submitted on motion of the exceptors-appellees to dismiss the appeal for the reason that the cause is not appealable on questions of law and fact.
In a proceeding involving exceptions to an inventory and appraisement filed in the administration of an estate in the Probate Court, which is certified to the Common Pleas Court for hearing, under Sections 10501-9 and 10501-10, General Code, an appeal on questions of law and fact from the order of the Common Pleas Court cannot be taken to the Court of Appeals. Squire,Supt., v. Bates, 132 Ohio St. 161, 5 N.E.2d 690; In reEstate of Gurnea, 111 Ohio St. 715, 146 N.E. 308; In reEstate of Stevenson, 79 Ohio App. 413, 69 N.E.2d 424;In re Estate of Shafer, 77 Ohio App. 105, 65 N.E.2d 902;In re Estate of Green, 35 Ohio Law Abs., 422, 41 N.E.2d 586. See, also, 2 Ohio Jurisprudence, 120, Section 48. The appeal on questions of law and fact will be dismissed.
The cause itself will not be dismissed, but will be retained as an appeal on questions of law only and the appellants will be granted the right to file a bill of exceptions, assignments of error and briefs in conformity to supplement to Rule VII of this court.
Judgment accordingly.
HORNBECK, P. J., and MILLER, J., concur. *Page 295